Citation Nr: 1749494	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include traumatic brain injury (TBI), headaches, sleep-walking, and a psychiatric disability.

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In November 2014, the Veteran testified as to both issues on appeal at a videoconference Board hearing before a Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the claims file.  However, the individual who conducted the hearing is no longer employed by the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but did not request such a hearing.  As such, the Veteran's claim will be considered on the evidence of record.

In February 2015, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  This matter is again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary. 

The file contains letters from a private attorney dated in July 1998 indicating that the Veteran was submitting a claim for disability benefits to the Social Security Administration.  In April 2000, a state department of human resources for disability adjudication also requested private hospital records.  In June 2006, the Veteran submitted an authorization to release private medical records to the Social Security Administration (SSA).  He reported treatment dating back to July 1991.  During December 2015 VA treatment, the Veteran reported that he had been disabled for 12 years, and was receiving monthly disability pay.   There is sufficient information for the Board to find that the SSA may have records of medical care and examination relevant to the issues on appeal.  

SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Further, if SSA records are recovered and are relevant to the issues on appeal, then an additional review by the VA examiner who reviewed the file on October 28, 2016, if available, or another qualified examiner to determine if the additional SSA evidence changes any previous VA opinions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  

In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  

All records/responses received should be associated with the claims file.

2. If SSA records are recovered and are relevant to the issues on appeal, then request an additional review by the VA examiner who reviewed the file on October 28, 2016, if available, or another qualified examiner. 

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability, TBI, headache disability, sleep disorder or schizophrenia had its onset during, or is otherwise related to, the Veteran's service.

If the examiner determines that the Veteran's current disabilities had their onset during or within one year of active duty service, the examiner is then asked to determine, if possible, the nature, frequency, and severity of the Veteran's symptoms during or within the first year after discharge from active service.  

3. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




